ALLOWANCE
This action is in response to the amendment filed 6/24/2022.  Claims 1-13 are pending.  Claims 1-12 have been amended.  Claim 14 has been cancelled.  Claims 1-13 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed 6/24/2022:  Applicant has submitted replacement drawings, and the corresponding objections are withdrawn.  Applicant has amended the specification, and the corresponding objections have been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, an electronic device, having a first and second biometric sensor, a controller, and a security chip in which scores, derived from first and second biometric information acquired by the first and second sensors, are normalized based on positive data, the normalized data scores are then used for generating a decision model for combined matching during a performed authentication against a threshold set by controlling a fixed false negative rate (FNR) in the decision model, the controller controlling operation of the device based on a result of the authentication, wherein the normalization of score data is performed based on the positive data by applying a generalized extreme value (GEV) parameter and a Gaussian distribution, in the specific manner and combination as recited in claim 1.
Regarding claim 7 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, an electronic device, having a first and second biometric sensor, a controller, and a security chip in which scores, derived from first and second biometric information acquired by the first and second sensors, are normalized based on positive data and negative data, the normalized data scores are then used for generating a decision model for combined matching during a performed authentication against a threshold set by controlling a fixed false negative rate (FNR) in the decision model, the threshold varying depending on a change in sensitivity level, the controller controlling operation of the device based on a result of the authentication, wherein the normalization of score data is performed based on the positive data by applying a generalized extreme value (GEV) parameter and a Gaussian distribution, in the specific manner and combination as recited in claim 7.
Regarding claim 12 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a method in which scores, derived from first and second biometric information acquired by first and second sensors, are normalized based on positive data, the normalized data scores are then used for generating a decision model for combined matching during a performed authentication against a threshold set by controlling a fixed false negative rate (FNR) in the decision model, wherein the normalization of score data is performed by applying a generalized extreme value (GEV) parameter and a Gaussian distribution, in the specific manner and combination as recited in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Flom et al. (US 2014/00064575 A1) is related to an iris identification system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W SHEPPERD/
Examiner, Art Unit 2492
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492